By the Court.

The question submitted is, whether Taber was a legal and competent witness. He was not interested in the event of the suit, since, by his special endorsement of the note, he had protected himself from all liability upon it. But it is suggested, that he ought not to have been admitted within the rule which forbids a party to a negotiable security to impeach it as originally void, (a) The rule does not apply to the facts of this case. The note is not objected to as originally void, but as having been frauduently altered ; and this the witness was competent to prove.

Judgment on the verdict.


 [No such rule exists in the common law. — Ed.]